               Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

HOWARD COSBY,                                          :
    Plaintiff,                                         :
                                                       :
v.                                                     :        3:19cv1937 (MPS)
                                                       :
CORRECTION OFFICER BOYD,                               :
REGISTERED NURSE PAGNONI,                              :
     Defendants.                                       :


                                          INITIAL REVIEW ORDER

         On December 9, 2019, the pro se plaintiff, Howard Cosby, a sentenced inmate in the

custody of the Connecticut Department of Correction (“DOC”), filed this civil rights complaint

pursuant to 42 U.S.C. § 1983 against Correction Officer Boyd and Registered Nurse (“RN”)

Pagnoni for violation of his Eighth Amendment rights. He sues Officer Boyd in his individual

capacity for damages. 1 He has not specified whether he sues RN Pagnoni in his individual or

official capacity. However, the Court construes his complaint as alleging a claim against RN

Pagnoni in his individual capacity for damages based on his deliberate indifference to his

medical needs. 2 For the following reasons, the Court will permit the plaintiff’s Eighth

Amendment and assault and battery claims to proceed.

                                     I.       STANDARD OF REVIEW



1
 The plaintiff claims he sues Officer Boyd in his official capacity for punitive damages. Compl. [#1] at ¶ 14. The
Court construes this assertion as a claim for punitive damages against Officer Boyd in his individual capacity
because any claim for damages against Officer Boyd in his official capacity is barred by the Eleventh Amendment.
See Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh Amendment, which protects the state from suits for
monetary relief, also protects state officials sued for damages in their official capacity); Quern v. Jordan, 440 U.S.
332, 342 (1979) (Section 1983 does not override a state’s Eleventh Amendment immunity).

2Plaintiff’s
           request for relief provides that he is suing Officer Boyd based on the Eighth Amendment for damages.
However, it makes no mention of RN Pagnoni.
                                                           1
          Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 2 of 9



       Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and dismiss

any portion of the complaint that is frivolous or malicious, that fails to state a claim upon which

relief may be granted, or that seeks monetary relief from a defendant who is immune from such

relief. Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the [C]ourt to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556).

       Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed

liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

                                      II.     ALLEGATIONS

       On January 14, 2019, at MacDougall-Walker Correctional Institute, Correction Officer

Boyd shut the cell door on the plaintiff, injuring the plaintiff’s left shoulder. Compl. [#1] at ¶ 1.

Although the plaintiff yelled out and waved his hand, Officer Boyd stared at him and did not

open the door for about ten minutes before he opened the door. Id. at ¶ 1-2. Officer Boyd knew

from the Warden that he should give prisoners adequate time during “chow” before closing the


                                                   2
           Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 3 of 9



cell doors. Id. at ¶¶ 5-6. The plaintiff has argued with Officer Boyd about this issue in the past. 3

Id. at ¶ 6. The plaintiff informed Officer Boyd that he had injured his left shoulder in the door

and requested that he call medical. Id. at ¶ 3. Officer Boyd refused to call for medical staff and

told the plaintiff to deal with it. Id.

         After he made requests to the second shift unit correction officers to send him to the

medical unit, the plaintiff saw RN Pagnoni and informed him that Officer Boyd had injured his

left shoulder. Id. at ¶¶ at 3, 4, 11. RN Pagnoni got upset when he explained that Officer Boyd

had caused the injury and refused to send him to medical for examination. Id. at ¶¶ 4-5. RN

Pagnoni examined the plaintiff’s shoulder and sent him back to his unit. Id. at ¶ 5.

         RN Pagnoni lied in the medical report about the plaintiff’s shoulder injury by stating,

inter alia, the plaintiff had complained about a leg injury; that he was reportedly injured at lunch;

that he had pushed himself into the “bubble” multiple times so that he could request sick call and

commissary slips; and that he had been observed moving around in his wheelchair without issue.

Id. at ¶ 11.

         For six months after this incident, the plaintiff experienced much pain in his left shoulder.

Id. at ¶ 13. RN Rose informed him that medical could not help him and that it would have to heal

on its own. Id.

                                              III.     DISCUSSION

         The court construes the plaintiff’s complaint as alleging an Eighth Amendment violation

based on Officer Boyd’s alleged misuse of force. See id. at ¶¶ 5-8. The plaintiff’s complaint may



         3The plaintiff asserts that Officer Boyd intentionally closed the cell door on his shoulder in retaliation for
prior arguments about giving prisoners more time to go in and out of the cell. Id. at ¶ 8.

                                                           3
          Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 4 of 9



also be construed to assert claims of Eighth Amendment claims of deliberate indifference to his

medical needs by RN Pagnoni, and state law tort claims of assault and battery by Officer Boyd.

Id. at ¶¶ 1-8.

        A.       Misuse of Force

        The Eighth Amendment protects against punishments that “involve the unnecessary and

wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173 (1976). An inmate alleging

excessive force in violation of the Eighth Amendment has the burden of establishing both an

objective and subjective component to his claim. Sims v. Artuz, 230 F.3d 14, 22 (2d Cir.

2000); see also Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993). In Hudson v. McMillian,

503 U.S. 1 (1992), the Supreme Court established the minimum standard to be applied in

determining whether force by a correctional officer against a sentenced inmate states a

constitutional claim under the Eighth Amendment in contexts other than prison disturbances.

When an inmate claims that excessive force has been used against him or her by a prison official,

he or she has the burden of establishing both an objective and subjective component to his claim.

See Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993).

       To meet the objective component, the inmate must allege that the defendant’s conduct was

serious enough to have violated “contemporary standards of decency.” Hudson, 503 U.S. at 8

(internal quotation marks and citation omitted). A de minimis use of force will rarely be

sufficient to satisfy the objective element unless that force is also “repugnant to the conscience of

mankind.” Wilkins, 559 U.S. at 38 (quoting Hudson, 503 U.S. at 9-10 (internal quotation marks

omitted)). However, it is the force used, not the injury sustained, that “ultimately counts.” Id. A

malicious use of force constitutes a per se Eighth Amendment violation. Blyden, 186 F.3d at 263


                                                 4
         Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 5 of 9



(citing Hudson, 503 at 9).

The extent of the inmate’s injuries as a result of the defendant’s conduct is not a factor in

determining the objective component. See Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (“core

judicial inquiry” is “not whether a certain quantum of injury was sustained,” but rather whether

unreasonable force was applied given the circumstances); Hudson, 503 U.S. at 9 (“[w]hen prison

officials maliciously and sadistically use force to cause harm, contemporary standards of

decency are always violated” irrespective of whether significant injury is present).

      The subjective component requires the inmate to show that the prison officials acted

wantonly and focuses on “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 7 (citing Whitley

v. Albers, 475 U.S. 312, 320-321 (1986)). The court considers factors including “the need for

application of force, the relationship between that need and the amount of force used, the threat

reasonably perceived by the responsible officials, and any efforts made to temper the severity of

a forceful response.” Id. (internal quotations and citation omitted).

       The plaintiff has stated a plausible Eighth Amendment misuse of force claim based on his

allegations that Officer Boyd intentionally closed the cell door on his shoulder for the purpose of

injuring him. The plaintiff has established the objective element because his allegations indicate

that Officer Boyd’s conduct represented more than a de minimus use of force. Relevant to the

subjective element, he has alleged that Officer Boyd’s knew he should make sure that the inmate

had time to enter the cell prior to closing the door and that Officer Boyd delayed opening the

door; these allegations suggest that Boyd’s conduct may have been motivated by malice rather

than a good faith effort to maintain discipline. The court will permit this Eighth Amendment


                                                  5
            Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 6 of 9



misuse of force and the supplemental state common law claims for assault and battery against

Officer Boyd to proceed at this time.

       B.       Deliberate Indifference to Medical Needs

       The Court construes the plaintiff’s allegations as asserting Eighth Amendment claims

based on Officer Boyd’s and RN Pagnoni’s deliberate indifference to his medical needs.

       Deliberate indifference to serious medical needs occurs when an official knows that an

inmate faces a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it. Harrison v. Barkley, 219 F.3d 132, 137–38 (2d Cir. 1998)

(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). In order to state a deliberate indifference

claim, the plaintiff must allege both that his medical need was serious and that the defendants

acted with a sufficiently culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d

Cir. 2003) (citing Estelle, 492 U.S. at 105). Objectively, the alleged deprivation must be

“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991). The condition must be “one

that may produce death, degeneration, or extreme pain.” See Hathaway v. Coughlin, 99 F.3d

550, 553 (2d Cir. 1996) (internal quotation marks omitted). Subjectively, the defendants must

have been actually aware of a substantial risk that the plaintiff would suffer serious harm as a

result of their conduct. See Salahuddin v. Goord, 467 F.3d 263, 280–81 (2d Cir. 2006).

       1.       Officer Boyd

       As to Officer Boyd, the plaintiff has established both the objective and subjective

elements. The plaintiff’s allegations suggest Officer Boyd was aware that the plaintiff’s shoulder

was injured by the closing door but refused to seek medical assistance for him. Plaintiff has also

alleged that he experienced pain for six months after the injury.


                                                 6
             Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 7 of 9



        For purposes of this initial review, the Court assumes that the plaintiff had a serious

medical need based on the pain experienced after the door closed on his shoulder, and that

Officer Boyd was aware that the plaintiff required medical treatment such as pain relief.

Accordingly, this claim of deliberate indifference to Plaintiff’s medical needs will proceed

against Officer Boyd.

        2.       RN Pagnoni

        The plaintiff’s allegations about RN Pagnoni’s conduct relevant to his medical needs are

sparse. He alleges that RN Pagnoni looked at his left shoulder and sent him back to his unit.

Compl. [#1] at ¶ 5. 4 He alleges that RN Pagnoni refused to send him to the medical unit for

examination. However, the allegations do not suggest that the plaintiff’s shoulder required any

further examination. The plaintiff was later told that his shoulder would heal on its own. Id. at ¶

13. The plaintiff’s allegations do not raise an inference that RN Pagnoni ignored his need for

pain relief or acted with conscious disregard to a risk of harm to the plaintiff. Because the

plaintiff has not stated a plausible claim of deliberate indifference by RN Pagnoni, this claim will

be dismissed.

                                            IV.     ORDERS
        The Court enters the following orders:

        (1) The case shall proceed against Correction Officer Boyd on the plaintiff’s claims of

violation of the Eighth Amendment based on misuse of force and deliberate indifference to the

plaintiff’s medical needs, and on the state common law assault and battery. However, any claims

for damages against Officer Boyd in his official capacity are DISMISSED.


By contrast, the plaintiff’s complaint provides substantial allegations about the asserted
4

misrepresentations made by RN Pagnoni in the medical record.
                                                     7
         Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 8 of 9



       The claims of Eighth Amendment deliberate indifference against RN Pagnoni are

DISMISSED. If the plaintiff believes he can allege facts to cure the deficiencies identified in this

ruling, he may file a motion to amend and attach an amended complaint within thirty (30) days

from the date of this order.

       (2) The clerk shall verify the current work address of Correction Officer Boyd, who is

alleged to work at MacDougall-Walker Correctional Institution, with the DOC Office of Legal

Affairs, mail a waiver of service of process request packet containing the complaint to him at his

confirmed addresses within twenty-one (21) days of this Order, and report on the status of the

waiver request on the thirty-fifth (35th) day after mailing. If the defendant fails to return the

waiver request, the clerk shall make arrangements for in-person individual capacity service by

the U.S. Marshals Service on that defendant, and the defendant shall be required to pay the costs

of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (3) The clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

       (4) The defendant shall file his response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to him. If the defendant chooses to file an answer, he shall admit or

deny the allegations and respond to the cognizable claims recited above. The defendant may also

include any and all additional defenses permitted by the Federal Rules.

       (6) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.


                                                 8
         Case 3:19-cv-01937-MPS Document 18 Filed 05/20/20 Page 9 of 9



       (7) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (9) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (10) If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.

                                              ________/s/______________
                                              Michael P. Shea
                                              United States District Judge

       SO ORDERED this 19th day of May 2020, at Hartford, Connecticut.




                                                  9
